Citation Nr: 0936410	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  99-06 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether an April 8, 1993, rating decision that assigned an 
initial 50 percent rating for posttraumatic stress disorder 
(PTSD) contains clear and unmistakable error.






ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran had active military service from August 1969 to 
February 1972 and from August 1984 to February 1990.  He also 
served in the Army National Guard and Air National Guard, the 
dates of which are unverified.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  That rating decision found no clear and unmistakable 
error (CUE) in an April 1993 RO rating decision that had 
assigned an initial 50 percent rating for PTSD.

In March 2005, the Board found no CUE in the April 1993 RO 
rating decision.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2006, the Court remanded the March 2005 Board 
decision.  

In March 2007, the Board remanded the case to the RO for 
development.  The case has been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  An RO rating decision issued in April 1993 granted 
service connection and assigned an initial 50 percent 
schedular rating for PTSD.  The Veteran was notified of that 
decision, of his right to appeal, right to representation, 
and right to a hearing, but he did not appeal.

2.  In December 1999, the Veteran's attorney requested a 
revision of the April 1993 decision based on CUE. 

3.  In a March 2006 Joint Motion for Remand, the parties 
agreed that the specific CUE committed in the April 1993 RO 
rating decision was that the correct facts, as they were then 
known, were not before the adjudicators.

4.  A search for missing VA vocational rehabilitation files 
has been unfruitful; no additional VA vocational 
rehabilitation records are available.  

5.  The April 1993 RO rating decision does not contain an 
error of fact or law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.


CONCLUSION OF LAW

The April 8, 1993 RO rating decision which granted service 
connection for PTSD and assigned a 50 percent rating was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. §§ 3.303, 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist claimants in substantiating 
claims for benefits does not apply here because the issue 
presented involves a request to review a prior final RO 
decision based on alleged CUE.  Parker v. Principi, 15 Vet. 
App. 407 (2002).  In a July 2004 statement of the case and in 
an April 2009 supplemental statement of the case, the 
claimant was notified that a successful CUE claim involves 
the showing of undebatable error in the decision in question.  
There is no further duty to notify or assist the claimant.

CUE

Previous final determinations will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  A rating or 
other adjudicative decision that constitutes a reversal of a 
prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 5109A: 38 C.F.R. 
§ 3.105(a).

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
CUE is a very specific and rare kind of error, of fact or 
law, that is undebatable, and when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different, but for the error.  Fugo v. Derwinski, 
6 Vet. App. 40, 43 (1993).  

In order to find CUE it must be determined (1) that either 
the facts known at the time were not before the adjudicator 
or the law then in effect was incorrectly applied; and (2) 
that an error occurred based on the record and the law that 
existed at the time the decision was made; and (3) that had 
the error not been made the outcome would have been 
manifestly different.  Grover v. West, 12 Vet. App. 109, 112 
(1999) (citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 
(1992)); see also Fugo, 6 Vet. App. at 44 (1993).  
Additionally, "even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  VA's 
breach of a duty to assist cannot form the basis for a claim 
of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).

A failure to address a specific regulatory provision involves 
harmless error unless the outcome would have been manifestly 
different.  Wamhoff v. Brown, 8 Vet. App. 517 (1996).  

In a March 2006 Joint Motion for Remand, the parties agreed 
that the CUE alleged to have been committed in the April 1993 
rating decision was that the correct facts, as they were 
known at the time, were not before the adjudicator.  
Specifically, the parties agreed that VA vocational 
rehabilitation files referenced by the Board in its March 
2005 decision had not, in fact, been before the RO 
adjudicators at the time of the April 1993 rating decision.  
The Joint Motion for Remand alleges no other CUE in the April 
1993 rating decision.  

In March 2007, the Board remanded the case to VA's Appeals 
Management Center (AMC) and directed the AMC to obtain the 
pertinent VA vocational rehabilitation files dated prior to 
April 1993.  In September 2008, the Director of the Seattle, 
Washington, RO informed the AMC that no such record was 
available, even after a thorough search of their record 
storage facility.  VA's AMC issued an SSOC in April 2009 
informing the Veteran of this development.  

The above assertion of CUE is based on VA's failure to 
consider part of the record a VA vocational rehabilitation 
folder that might have yielded evidence favorable to a higher 
initial schedular PTSD rating.  As held by the Court, missing 
records do not prove a claim of CUE.  Caffrey v. Brown, 6 
Vet. App. 377, 383-84 (1994) ("an incomplete record, 
factually correct in all other respects, is not clearly and 
mistakably erroneous").

A review for CUE must be based solely on the evidence of 
record at the time of the rating decision.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (CUE must be based 
on the record and law that existed at the time of the prior 
adjudication in question); however, as noted, where records 
are in VA's possession, they should have been reviewed.  
Bell v. Derwinski, 2 Vet. App. 611 (1992) (where such records 
might have been determinative of the issue, they should have 
been obtained by the Board).  In any event, no such record 
was ever located and so it cannot be said that reasonable 
minds could only conclude that the original decision was 
clearly erroneous at the time it was made.

In his original CUE claim that was submitted to VA in 
December 1999, the Veteran's attorney also alleged that VA 
regulatory provisions had been incorrectly applied.  
Specifically, it was alleged that certain facts before the 
adjudicator should have compelled a higher initial schedular 
rating for PTSD.  In his brief submitted directly to the 
Board in December 1999, at page 9, the appellant argued, 
"Applying this evidence to the Diagnostic Code in effect in 
1992, it is clear that the regulatory provisions were 
incorrectly applied."  

In this specific CUE claim, the appellant has actually argued 
that the facts were incorrectly applied to the regulatory 
provision-not vice-versa.  The Board cannot reweigh the 
facts, however.  The Board would have to review those items 
in the record in April 1993 that arguably do support a rating 
higher than 50 percent and then reweigh those against all 
evidence that was before the RO in April 1993.  This 
reweighing is forbidden in a CUE claim.  As set forth above, 
in a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Therefore, the claim that a regulatory provision was 
incorrectly applied to the facts also fails.  

In conclusion, the Veteran has not shown that the correct 
facts known at the time were not before the adjudicator or 
that the law then in effect was incorrectly applied.  After 
considering the evidence of record at the time of the April 
1993 rating decision as well as the "claim" that VA's 
failure to obtain possibly relevant evidence constitutes CUE, 
the Board finds that the Veteran has failed to demonstrate 
CUE in the April 1993 RO decision.  The CUE claim must 
therefore be denied.  





ORDER

The claim of CUE in an April 1993 RO rating decision granting 
service connection and assigning an initial 50 percent 
schedular rating for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


